DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters 540 and 544 have both been used to designate duplicate steps in Figure 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. 
The drawings are objected to because they include informalities.  In Figure 3, element 340, and Figure 4, elements 440 and 444, “owne” should be spelled “owner”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after 

Specification

The abstract of the disclosure is objected to because it includes informalities.  In particular, in line 2, it is not clear what the phrase “utilizing cryptography” is intended to modify.  In line 10, it is not clear what the phrase “including establishing secret encryption keys” is intended to modify.  In line 11, it is not clear what the phrase “and the monitoring software” is intended to modify or be coordinated with.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:  
The disclosure does not include a brief summary of the invention as per 37 CFR 1.73 and MPEP 608.01(d).  If a summary was intentionally omitted, Applicant is requested to make a statement on the record confirming this omission.
The specification includes minor grammatical and other errors.  For example, in paragraph 0002, line 3, the phrase “attacks to model extraction” is grammatically unclear.  In paragraph 0003, line 4, a period should be inserted at the end of the sentence.  In paragraph 0013, the verbs “inputting” and “analyze” are not in parallel structure.  In paragraph 0018, line 1, the abbreviation “AML” is used without having 
Appropriate correction is required.  The above is not intended as an exhaustive list of errors in the specification.  Applicant’s cooperation is requested in correcting any other errors of which applicant may become aware in the specification.
The use of the term Bluetooth, FireWire, Wi-Fi, and IEEE 802.11, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) is permissible in patent applications, the proprietary nature of the marks should be respected and every effort 

Claim Objections

Claims 3 and 9-15 are objected to because of the following informalities:  
In Claim 3, line 1, “a” should read “an”.
In line 1 of each of Claims 9-15, “mediums” should read “media”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the hardware accelerator to perform processing related to an ML model and metering hardware to generate statistics” in lines 6-7.  The phrase “to perform” only recites an intended use and does not clearly limit the structure or 
Claim 3 recites “the one or more processors are to run a ML application”.  This only recites an intended use and does not clearly limit the claim.
Claim 6 recites “the monitoring software is to perform analysis” in line 1.  This only recites an intended use and does not clearly limit the claim.
Claim 9 recites “establishing a shared secret key with the hardware accelerator” in line 5.  It is not clear what other entity the accelerator shares the key with.  The claim further recites “the system including” in line 5.  First, there is not clear antecedent basis for “the system”, and further, it is not clear how this phrase relates to the remainder of the claim grammatically.  The claim additionally recites “the ML service enclave to perform processing” in line 8.  It is not clear how this phrase relates grammatically to the remainder of the claim.  The claim also recites “establishing a shared secret key with each of the one or more data owners” in line 10.  It is not clear what other entity the owners shares the keys with.  The claim further recites “decrypting the encrypted ML data by the cryptographic engine and generating statistics for the ML data by the 
Claim 16 recites “establishing a shared secret key with the hardware accelerator” in line 3.  It is not clear what other entity the accelerator shares the key with.  The claim further recites “the system including” in line 3.  First, there is not clear antecedent basis for “the system”, and further, it is not clear how this phrase relates to the remainder of the claim grammatically.  The claim additionally recites “the ML service enclave to perform processing” in line 6.  It is not clear how this phrase relates grammatically to the remainder of the claim.  The claim also recites “establishing a shared secret key with each of the one or more data owners” in line 8.  It is not clear what other entity the owners shares the keys with.  The claim further recites “the ML data from the one or more data owners” in line 13.  It is not clear whether this refers to encrypted or decrypted ML data.  The claim additionally recites “by monitoring software” in lines 13-14.  It is not clear whether this refers to performing the analysis by software that 
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by Khanna, US Patent Application Publication 2018/0376416.
In reference to Claim 1, Khanna discloses a system that includes processors including a trusted execution environment including a machine learning service enclave including monitoring software (paragraph 0096, secure execution environment 1204); a 
In reference to Claim 2, Khanna further discloses providing access control within the enclave (paragraph 0096).
In reference to Claim 3, Khanna further discloses an ML application performing access control (paragraph 0096).
In reference to Claim 4, Khanna further discloses that access control includes a white list (see paragraph 0118).
In reference to Claim 5, Khanna further discloses a policy associated with the model (see paragraphs 0047-0048).
In reference to Claim 6, Khanna further discloses performing analysis of ML data upon identifying a suspicious pattern (paragraph 0099).
In reference to Claim 7, Khanna further discloses statistics to be generated ()see paragraph 0093).
In reference to Claim 8, Khanna further discloses a CPU (Figure 2, processor 208).

mutatis mutandis.
Claims 16-19 are directed to methods corresponding to the functionality of the systems of Claims 1, 4, 5, and 7 (or the software of Claims 9, 12, 13, and 15), and are rejected by a similar rationale.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Berg et al, US Patent 10078752, discloses a security system that identifies patterns of behavior and prevents malicious behavior.
Wiebe et al, US Patent 10990677, discloses quantum improvements to adversarial machine learning.
Sharad, US Patent Application Publication 2019/0325163, discloses a system for securing machine learning models.
Sai, US Patent Application Publication 2021/0157912, discloses techniques for detecting adversarial attacks on machine learning systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zachary A. Davis/Primary Examiner, Art Unit 2492